RICHARDS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action by Devine was brought in Cuyahoga Common Pleas to fasten a trust upon a. note and mortgage for $1,000 taken in the name of Cibula’s wife, and to enjoin the Cibulas from transferring or selling them. The evidence disclosed that Devine was the owner of a house and lot in Cleveland, which she employed Cibula, a real estate agent, to sell. She testified that she asked Cibula to sell the property for $7,500, with a down payment of $4,000. Cibula took Grendel to look at the property, but latter was able to make only a down payment of $1,000. Ciubla testified that he informed Mrs. Devine of this fact, and he himself offered to purchase the property from her for $6,300, with a down payment of $4,000, and then to resell to Grendel at $7,500. De-vine flatly denied that her agent informed her that Grendel was to purchase the property at $7,500. The property was conveyed to Cibula’s wife, who was a mere figurehead. In closing the sale from Cibula to Grendel, the latter executed to Cibula’s wife, a note and mortgage of $1,000. The trial court rendered a decree for Devine. In affirming the judgment on appeal, the Court of Appeals held:
1. “A real estate agent owes to his principal the unqualified duty of exercising fidelity and good faith, and is not entitled to make a secret profit as agent. The evidence in this case discloses clearly that the purpose of having the conveyance made to Mrs. Cibula was solely to keep plaintiff in ignorance of the fact that the property was immediately resold for $7,500, and to cover up the profit of $1,000. In equity and justice this mortgage is a porp-erty of Devine, and must be executed to her.”